Ca

oO

 

 

e 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 1 of 10 PagelD 11904

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

CLUB EXPLORIA, LLC and
CLUB EXPLORIA
MANAGEMENT, LLC,
Plaintiffs,
Vv. Case No. 6:18-cv-576-JA-DCI

AARONSON, AUSTIN, P.A. and
AUSTIN N. AARONSON,

Defendants.

 

ORDER

Club Exploria, LLC and Club Exploria Management, LLC (collectively
Exploria) filed this action in 2018 alleging, among other claims, that attorney
Austin N. Aaronson and his law firm, Aaronson, Austin, P.A. (collectively
Aaronson) tortiously interfered with contracts between Exploria and purchasers
of timeshare interests at Exploria’s resorts. After the parties filed cross-motions
for summary judgment, the Court granted Aaronson’s motion, denied Exploria’s
motion, and entered judgment in favor of Aaronson on all remaining claims in

this case. (Order, Doc. 168; Judgment, Doc. 169).} Exploria has now filed a

 

‘In addition to the tortious interference claim, the other claims remaining from
the Amended Complaint (Doc. 39) were: violation of the Florida Deceptive and Unfair
Trade Practices Act (Count IID; violation of the Lanham Act (Count IV); and trade libel
(Count V). A fourth claim—for violation of the Racketeer Influenced and Corrupt |

 
Ca

 

 

 

Se 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 2 of 10 PagelD 11905

“Motion for New Trial” (Doc. 173) requesting reconsideration of the Court’s
ruling on Exploria’s tortious interference claim. Because Exploria fails to |

establish clear error or manifest injustice, the motion must be denied.

I. Legal Standards

Courts recognize “three grounds justifying reconsideration of an order: (1)
an intervening change in controlling law; (2) the availability of new evidence:
and (3) the need to correct clear error or manifest injustice.” McGuire v. Ryland
Grp., Inc., 497 F. Supp. 2d 1356, 1358 (M.D. Fla. 2007) (quoting True v. Comm’r
of the I.R.S., 108 F. Supp. 2d 1361, 1365 (M.D. Fla. 2000)). “Reconsideration of
a previous order is an extraordinary measure and should be applied sparingly
in the interests of finality and conservation of scarce judicial resources.” Scelta
v. Delicatessen Support Servs., Inc., 89 F. Supp. 2d 1311, 1320 (M.D. Fla. 2000).

II. Discussion

Exploria does not argue that there has been an intervening change in
controlling law or that new evidence has been discovered since entry of the
challenged order and judgment. But Exploria contends that the Court must
reconsider its Order to correct clear error or manifest injustice because: 1) the
Court erred in limiting Exploria’s tortious interference claim to the six “Affected

Owners” described in the Amended Complaint; 2) if the Court rejects the first ,

 

Organizations Act (RICO) (Count II)—was dismissed with prejudice more than a year
before the summary judgment rulings. (See Order, Doc. 87).

 
Case 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 3 of 10 PagelD 11906

argument, Exploria should be granted leave to amend; 3) the Court excluded
relevant evidence; and 4) the Court “erred when it gave weight to” certain record
evidence. All of these arguments, which are addressed in turn, fail.

A. “Additional Affected Owners”

Exploria first argues that the Court erred in not considering the contracts
of “Additional Affected Owners” when ruling on the tortious interference claim.
But in its Amended Complaint, Exploria identified the contracts that were at
issue and never sought to amend its claim to add other contracts as a basis for
that claim. Exploria’s motion for reconsideration on this ground thus fails.

In the Complaint and Amended Complaint, Exploria described six
Exploria timeshare owners as “Affected Owners” whose contracts Aaronson
allegedly interfered with—referring to them not by name but numerically as
“Affected Owners 1, 2, 3, 4, 5, and 6” and defining those six as “(collectively,
‘Affected Owners’).” (See, e.g., Compl., Doc. 1, 7; Am. Compl., Doc. 39, 7).
And in the tortious interference count (Count I of both Complaints), Exploria
specifically alleged that Aaronson interfered with Exploria’s contracts with
Affected Owners 1, 2, 3, and 5 and sought damages to compensate for lost
payments and fees owed by Affected Owners 1, 2, 3, and 5. (See Compl. 9{ 66—
68; Am. Compl. { 66-68). That count also mentioned Affected Owner 6 and

the previously defined “Affected Owners” collectively. (See, e.g., Am. Compl. Jf

64-69).

 

 

 
Ca

 

 

Se 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 4 of 10 PagelD 11907

Because Exploria had not identified Affected Owners 1 through 6 by name
in either of its Complaints, during discovery Aaronson propounded
interrogatories asking Exploria to “state the identity and contact information
for the ‘Affected Owners 1, 2, 3, 4, 5, and 6’ as described in paragraph number 7
of the Complaint.” (Exploria’s Objs. & Resps. to Aaronson’s First Set of
Interrogs., Doc. 126-36, at 5). Exploria complied, providing the requested
identifying information for Affected Owners 1 through 6, number by number.
(See id. at 6-9). Then, in its summary judgment motion, Exploria listed a
completely different set of owners as the “Affected Owners.” (See Doc. 129 at 8
n.3 (listing eleven sets of owners while citing pages 6 through 8 of the Amended
Complaint, where Affected Owners 1 through 6 are described)). This prompted
the Court to note in the summary judgment order that Exploria’s motion “lists
different owners as the Affected Owners” than those identified by Exploria in
its interrogatory responses. (Doc. 168 at 6). The Court then stated that it would
“disregard|[] the new list because Exploria has not requested leave to amend its
complaint or interrogatory answers.” (Id.).

Exploria argues that the Court erred in confining its assessment of the
tortious interference count to the contracts of the numbered Affected Owners
described in the Amended Complaint because the Amended Complaint “already
established that [Exploria was] seeking damages relating to” contracts of

“Additional Affected Owners.” (Doc. 173 at 4). But this is not so.

 
C4

 

 

Se 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 5 of 10 PagelD 11908

Exploria did add references to “Additional Affected Owners” in the
Amended Complaint, but it did so only in its amended RICO claim (Count ID,
(see Doc. 39 at 24~-28),? and in the general prayer for relief at the end of the
Amended Complaint, Gd. at 32). “Additional Affected Owners” are not
mentioned in the tortious interference count, and Exploria’s contention that it
sought “damages relating to” contracts of “Additional Affected Owners” in its
tortious interference claim is not well-taken. The reference to “Additional
Affected Owners” in the general prayer for relief at the end of the Amended
Complaint does not cure the absence of supporting allegations in the tortious
interference count. See Daniels v. Thomas, 225 F.2d 795, 797 (10th Cir. 1955)
(“It is well settled that the prayer for relief is no part of the cause of action and
that the parties are entitled to such relief and to such judgment as the

complaint ... makes out.”).

The elements of a claim for tortious interference with contract are: (1) the |

existence of a contract; (2) the defendant’s knowledge that the contract existed;

(3) intentional procurement by the defendant of a breach of the contract; (4) lack

of justification or privilege for the breach; and (5) resulting damages to the |

plaintiff. Johnson Enters. of Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290,

1321 (11th Cir. 1988). Here, the contracts that Exploria described in Count I of |

 

2 The Court ultimately dismissed the RICO count with prejudice on Aaronson’s

motion. (See Docs. 41 & 87).

i

 
Cage 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 6 of 10 PagelD 11909

both of its Complaints were those of specific, numbered Affected Owners, and
those are the only contracts that Exploria placed at issue in Count I. References
to “Additional Affected Owners” elsewhere in the Amended Complaint do not
expand the intentional interference count beyond the contracts of the numbered
Affected Owners mentioned there and defined in Exploria’s interrogatory
responses.3

The Court rejects Exploria’s contention that adding the contracts of
“Additional Affected Owners” to the tortious interference claim “merely
explained, expanded, or amplified” the allegations of Count I of the Amended
Complaint. (See Doc. 173 at 6). If Exploria wanted to add additional contracts
as a basis for its tortious interference claim, it was required to seek leave to
amend. See Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1815 (11th Cir.
2004) (stating that summary judgment briefing is not the proper place to raise

new claims). Exploria cannot complain that Aaronson or the Court! failed to

 

3 Exploria claims in its motion for reconsideration that it “did name the
Additional Affected Owners in their response to Interrogatory Number 12 in
Defendants’ Second Set of Interrogatories.” (Doc. 173 at 2). But this both is misleading
and misses the point. In Interrogatory Number 12, Aaronson did not—as it had in its
first set of interrogatories—mention the term “Affected Owners” at all; instead, it
asked Exploria to identify “all of the current and former Club Exploria timeshare
owners from whom [Exploria] has received notice of representation authored by the
Defendants.” (Doc. 173-1 at 4). Exploria responded by listing eighteen owners, (see
id. at 4-8), but nowhere did Exploria redefine—or attempt to redefine—any of |
“Affected Owners 1 through 6” by substituting any of these eighteen owners in their
place.

4 Exploria contends that in the summary judgment order the Court “sua sponte”
limited Count I to the “Affected Owners” described in the Amended Complaint. (See

 

 

 
Ca

 

 

se 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 7 of 10 PagelD 11910

construe the amended complaint to include what it never sought leave to add.
See Flintlock Constr. Servs., LLC v. Well-Come Holdings, LLC, 710 F.3d 1221,
1226-28 (11th Cir. 2013) (holding that where intervenor-plaintiff did not plead
estoppel theories in its complaint, it could not amend its complaint by arguing
estoppel in its summary judgment motion and the district could “should have
disposed of [that] claim with a statement that” the intervenor-plaintiff failed to
establish the claim “as alleged in . . . its complaint”). Exploria has not
established clear error or manifest injustice in the Court’s consideration of the
tortious interference claim as described by Exploria itself in Count I of its
Amended Complaint.

B. Leave to Amend

Exploria alternatively argues that the Court should now grant it leave to
amend to add allegations that Aaronson interfered with the contracts of
“Additional Affected Owners” beyond the Affected Owners specifically described

in the tortious interference claim. Although Federal Rule of Civil Procedure

 

Doc. 173 at 9 (asserting that the Court made a “sua sponte ruling . . . without any
briefing on this issue from any of the Parties”)). Not so. In its summary judgment
filings, Aaronson clearly objected to Exploria’s attempt—whether through argument |
or its damages report—to expand the tortious interference claim beyond what had been
pleaded. (See Doc. 126 at 20-21 & nn.13 & 14; Doc. 163 at 3—4 (“Exploria argues that
they should be permitted to sua sponte supplement their Amended Complaint to allege
contracts that Defendants have allegedly interfered with beyond what was pled... .
Aaronson takes issue with the fact that the complaint only places four (4) specific
contracts at issue and Exploria now seeks to add some unknown number of additional:
contracts.” (internal record citation omitted))).

 
Cage 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 8 of 10 PagelD 11911
15(a)(2) provides that “[t]he court should freely give leave [to amend] when
justice so requires,” a party seeking to amend after the deadline set in the
Court’s scheduling order must show good cause for allowing the late
amendment, Fed. R. Civ. P. 16(b)(4); see also Mann v. Taser Int'l, Inc., 588 F.3d
1291, 1312 (11th Cir. 2009). And courts may decline leave to amend “when the
amendment would prejudice the defendant, follows undue delays, or is futile.”
Campbell v. Emory Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999).

Exploria has not established good cause. Its request for leave to amend is
untimely, and amendment at this late date would prejudice Aaronson. The
deadline to amend set in the Court’s Scheduling Order has long passed;
discovery has long been closed; cross-motions for summary judgment have been
filed. and ruled upon; and judgment has been entered. “Prejudice and undue
delay are inherent in an amendment asserted after the close of discovery and
after dispositive motions have been filed, briefed, and decided.” Id. Accordingly,
leave to amend to expand the scope of Exploria’s tortious interference claim will
not be granted.

C. Evidence Relating to Additional Affected Owners

Exploria next argues that the Court should have considered evidence
relating to Additional Affected Owners as indirect evidence of Aaronson’s |
tortious interference with the contracts of the numbered Affected Owners. But

Exploria has not established clear error or manifest injustice.

 

 

 
Case 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 9 of 10 PageID 11912

In its motion, for the most part Exploria makes only vague assertions
about evidence of “routine business practice” that the Court allegedly should
have considered—without specifying the evidence to which it is referring. And
the one specific piece of evidence that Exploria identifies in the body of its
motion for reconsideration’—deposition testimony given in another lawsuit by
Kenneth Feldman, who owned a timeshare at a non-Exploria resort—was
expressly considered by the Court in the summary judgment order. (See Doc.
168 at 10). The Court determined that his testimony was not helpful to
Exploria’s case. id.) Exploria has not established that the Court erred in failing
to consider relevant evidence.

D. Unsigned Retainer Agreements

Finally, Exploria finds fault with the Court’s mention in the summary
judgment order of unsigned retainer agreements. But reference to those
agreements does not warrant reconsideration of the summary judgment order.

The Court did cite unsigned retainer agreements that were different from
those signed by the Affected Owners. (See Doc. 168 at 11). But Exploria itself
submitted those agreements and relied on them in its motion for summary

judgment. (See Doc. 129 & Ex. WW thereto (filed at Doc. 132-29)). And although

 

5In a footnote to the “Conclusion” section of its motion, Exploria also cites |
evidence of “temporal proximity” of owners’ breaches to their hiring of Aaronson. (See
Doc. 173 at 13 n.50). But this evidence does not create a genuine issue of material fact
regarding whether Aaronson intentionally interfered with the contract of any of the
Affected Owners described in Count I of the Amended Complaint.

 

 

 
Case 6:18-cv-00576-JA-DCI Document 183 Filed 04/15/21 Page 10 of 10 PageID 11913

Exploria asserts that the Court “erred when it gave weight to” these
agreements, (see Doc. 173 at 3), courts do not “weigh” evidence at the summary
judgment stage but instead “determine whether there is a genuine issue for
trial,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). These
agreements—like the rest of the record evidence—failed to create a genuine |
issue of fact on the intentional interference claim, and the Court’s mention of
them as part of the evidence that fell short of creating such an issue was not
error.

II. Conclusion

Accordingly, it is ORDERED and ADJUDGED that Plaintiffs’ “Motion
for a New Trial” (Doc. 173), which is construed as a motion for reconsideration,

is DENIED in all respects.

DONE and ORDERED in ene Apri/(S”, 2021.

JOHN ANTOON II
ited States District Judge

   

Copies furnished to:
Counsel of Record

10

 

 

 
